Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-21 are allowed.
The present invention is directed toward a processor and memory chip wherein the memory chip includes multiple processor subunits and dedicated memory banks.  The processor organizes a series of instructions into tasks that are assigned as instruction groups and sub-groups to different processor subunits distributed on the memory chip, generates tasks to transfer data between the subunits, and generates the machine code corresponding to the instructions.  The closest prior arts of record are Huang (US 2015/01293859) and Schwinn (US 2009/0293061).
Huang teaches a processor and memory chip wherein the memory chip includes multiple processor subunits and dedicated memory banks.  The processor assigns data transfer instructions to different processor subunits distributed on the memory chip, generates tasks to transfer data between the subunits, and generates the machine code corresponding to the instructions.  However, Huang fails to teach organizing a series of instructions into tasks that are assigned as instruction groups and sub-groups to the processor subunits.
Schwinn teaches a processor and memory chip wherein the processor organizes a series of instructions into tasks that are assigned as instruction groups and sub-groups to different processor subunits.  However, Schwinn also fails to teach the processor assigning instruction groups and sub-groups to different processor subunits distributed among the plurality of memory banks disposed on the memory chip.
Therefore, the references, when taken alone or in combination, do not teach a memory chip and a processor assigning instruction groups and sub-groups to different processor subunits distributed among a plurality of memory banks disposed on the memory chip in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182